Citation Nr: 9918071	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for traumatic 
osteoarthritis of the lumbar spine with sciatica, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The appellant had active military service from February 1941 
to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision from the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO deneid entitlement to an evaluation in 
excess of 40 percent for traumatic osteoarthritis of the 
lumbar spine with sciatica.

In May 1997 the appellant submitted a VA Form 9 in which he 
alleged that he was totally disabled due to his traumatic 
arthritis of the lumbar spine with sciatica.  The Board finds 
that this evidence raises an inferred claim for a total 
disability rating on the basis of individual unemployability.  
As this issue has been neither procedurally developed nor 
certified for appellate review, it is hereby referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that traumatic 
osteoarthritis of the lumbar spine with sciatica is 
productive of not more than severe disablement.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
traumatic osteoarthritis of the lumbar spine with sciatica 
have not been met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records show that he was seen 
in August 1942 for low back pain.  The appellant reported a 
10-year history of recurrent low back pain.  The appellant 
was diagnosed with a strain, chronic recurrent, moderately 
severe, right sacro-iliac joint, cause unknown.  The 
appellant was seen for a sacro-iliac strain in August 1945.  

The appellant reported a weak back at his discharge 
examination in September 1945.  An x-ray of the lumbar spine 
was interpreted as revealing a mild 'limping' of the anterior 
inferior articulating margin of the fifth vertebra.  It was 
concluded that this appeared to be evidence of minimal 
hypertrophic arthritic changes.  

The RO granted service connection for arthritis in March 
1946, assigning a rating of 10 percent.  The RO increased 
this rating to 30 percent in February 1951.  Neither of these 
decisions were appealed

In September 1989 the appellant underwent a VA examination.  
The appellant reported back pain and twinges down the back of 
his left leg with walking.  On examination, the appellant 
walked slightly slow and stiffly.  Straight leg raising 
produced pain at 75 degrees on the right and at 65 degrees on 
the left.  Stretching the sciatic nerve through pressing the 
appellant's toe produced pain in his calf but no back pain.  
Examination of the lumbar spine showed a reversal of the 
normal lumbar lordosis with a scoliosis convex to the left 
and some spasm in his left paraspinous musculature.  The 
appellant could flex forward 60 degrees, backward to 20 
degrees, 15 degrees to the right, and 13 degrees to the left.  
The appellant was diagnosed with degenerative disease of the 
lumbar spine with scoliosis and nerve impingement.  

The examining physician noted that he was not able to 
demonstrate pain with stretching the sciatic nerve; however 
the appellant reported tingling sensations going down the 
posterior left leg which the physician interpreted as being 
consistent with sciatica.  It was additionally noted that the 
appellant exhibited no subjective numbness in his legs and 
was able to toe walk well.  His tandem walk was unsteady.  

In December 1989 the RO granted an increased evaluation for 
traumatic osteoarthritis of the lumbar spine with sciatica, 
assigning a rating of 40 percent.  This was based on 
Diagnostic Codes 5010 (traumatic arthritis) and 5292 (spine 
limitation of motion, lumbar).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5292 (1998).  This decision was not 
appealed.  

Progress notes from Dr. R.L. from March 1996 show a finding 
that the appellant's degenerative joint disease with chronic 
recurrent sciatica was stabilized.  The appellant was 
prescribed prednisone, 10 milligrams (mg) alternating with 5 
mg daily.  Dr. R.L. subsequently submitted a statement in 
March 1996 that was not received by the RO until April 1997.  
In this statement, Dr. R.L. noted that the appellant was 
suffering from chronic obstructive pulmonary disease, 
degenerative joint disease, and gastroesophageal reflux 
disease for which he was being followed on a continuing 
basis.  He stated that his major reason for disability was 
his advancing arthritis complaints involving major joints 
such as back, bilateral hips, and knees.

Progress notes from Dr. R.L. through October 1996 show that 
no findings or complaints specifically regarding the 
appellant's spine were noted.  In August 1996 and October 
1996, the appellant was seen for arthritic flare-ups, but Dr. 
R.L. noted that such flare ups involved the appellant's 
wrists.  

Progress notes from Dr. D.A. indicate that he saw the 
appellant between August 1996 and November 1996.  There is no 
record of any findings or complaints regarding the 
appellant's spine being made until November 1996, when the 
claimant reported that he was experiencing some pain in his 
spine and shoulders.  

It was noted that the appellant was not taking any medication 
for this, and he was given some samples of Lodine.  

In October 1996 the appellant submitted a statement claiming 
an increased evaluation for his arthritic condition because 
it had deteriorated.  

In December 1996 the RO notified the appellant that it was 
continuing its evaluation of 40 percent for traumatic 
osteoarthritis of the lumbar spine with sciatica.  The 
appellant appealed this decision.  

In March 1999 the appellant underwent a VA examination.  The 
orthopedic examiner noted the appellant's medical history and 
that he had reviewed the appellant's claims file and medical 
record.  Current symptomatology reported by the appellant on 
examination was low back pain.  He reported that his current 
medications were prednisone, 5/10 mg, and two Tylenol per 
day.  On examination, it was noted that the appellant was 
barrel chested and that his right hemithorax was rotated 
anteriorly.  

The examiner noted that the appellant had a developmental 
condition of his back: dextrothoracic scoliosis and a 
compensatory levolumbar curve.  Lumbar flexion was measured 
at 70 degrees and extension was measured at 20 degrees.  
Lateral bending and seated rotation were both described as 
30/30.  Supine straight leg raising was negative to 70 
degrees bilaterally.  Patellar jerks and ankle jerks were 
1+/4+ bilaterally.  X-rays of the lumbar spine were 
interpreted as revealing severe degenerative changes in the 
lumbosacral spine.  

More specifically, the x-rays were interpreted as showing 
rather severe scoliosis with convexity to the left in the mid 
lumbar area with large osteophytes along the right margins of 
the vertebral bodies in the lumbosacral spine.  There was 
narrowing of virtually all of the disc spaces with vacuum 
phenomena at the L2-3, L3-4, L4-5, and L5-S1 levels.  There 
was no definite evidence of spondylolisthesis.  No wedge 
compressions were present.  

The examiner noted the appellant and his family had reported 
that the appellant was a "ruddy" individual who had 
sustained many injuries being thrown off horses and that he 
performed a lot of that type of activity.  He also found the 
neurologic examination to be entirely unremarkable.  The 
appellant was diagnosed, in pertinent part, with 
dextrothoracic curvature with secondary lumbar curve, 
developmental; spondylitic changes of the lumbar spine 
secondary to the previous diagnosis; and lumbago while in 
service.  The examiner concluded that the appellant's 
traumatic arthritis of the thoracic and lumbar spine were not 
secondary to an injury in the service but were due to his 
developmental dextrothoracic and compensatory levolumbar 
curve.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  

The Schedule provides a non compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (1998).  



The rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The medical evidence in this case does not support a rating 
in excess of 40 percent based on traumatic osteoarthritis of 
the lumbar spine with sciatica.  In the present case, the 
appellant's traumatic osteoarthritis of the lumbar spine with 
sciatica is currently evaluated as 40 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5293.  Under Diagnostic Code 5293 the 40 percent evaluation 
contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  
The next higher evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  


There is no medical evidence that the appellant suffers 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Progress notes from Dr. R.L. between March 1996 and October 
1996 indicate no complaints or diagnoses of intervertebral 
disc syndrome, and no complaints or diagnoses of sciatic 
neuropathy.  In March 1996 the appellant's traumatic 
osteoarthritis with sciatica was found to be stable.  No 
other findings specifically regarding the appellant's spine 
were made.  Progress notes from Dr. D.A. from August 1996 to 
November 1996 indicate that the appellant complained only 
once of pain in his spine.  No neurological complaints were 
noted.  

At the March 1999 VA examination, the appellant's current 
complaint was low back pain.  Flexion of the lumbar spine was 
to 70 degrees, extension to 20 degrees, and lateral bending 
was described as 30/30.  Supine straight leg raising was 
negative bilaterally to 70 degrees.  The neurological 
examination was described as entirely unremarkable, and it 
was concluded that the appellant's traumatic arthritis was 
due to a developmental dextrothoracic and compensatory 
leveolumbar curve rather than a service-connected activity.  

While Dr. R.L. stated in March 1996 that the appellant's 
major reason for disability is his advancing arthritic 
complaints, he also referred to arthritis in other joints 
such as the hips and knees, which are conditions that are not 
service-connected.  He did not make any distinctions between 
any of the impairments he referred to, and did not discuss 
specific symptomatology of any of the referred to 
impairments, including the appellant's spine.  

Furthermore, in Dr. R.L.'s progress notes, the appellant was 
primarily seen for arthritic flare ups as manifested by left 
wrist pain rather than by pain or other symptoms in his 
spine.  

Thus, Dr. R.L.'s statement is less probative than the VA 
examination because Dr. R.L.'s statement is based in part 
upon non-service connected impairments and did not make 
specific findings regarding the appellant's spine, whereas 
the VA examination made specific findings regarding the 
appellant's spine.  There is no record in Dr. R.L.'s progress 
notes in which findings or specific observations regarding 
the appellant's spine were made.  An increased rating is 
therefore not warranted under the criteria for intervertebral 
disc syndrome.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  As was stated above, 
the recent medical evidence indicates that the appellant has 
made only intermittent complaints of pain regarding his 
osteoarthritis of the lumbar spine.  There is no indication 
of the appellant specifically complaining of pain in the 
lumbar spine in Dr. R. L.'s progress notes.  Furthermore, it 
was noted in March 1996 that the appellant's traumatic 
arthritis of the lumbar spine with sciatica was stable.  
Progress notes from Dr. D.A. from August 1996 to November 
1996 indicate only one complaint of some pain in his spine 
and shoulders.  It was also noted at that time that the 
appellant was not taking any medication.  

At the March 1999 VA examination, the appellant demonstrated 
lumbar flexion of 70 degrees, extension to 20 degrees and 
30/30 lateral bending.  These findings indicate an 
improvement in range of motion from his previous VA 
examination in September 1989.  At the September 1989 VA 
examination flexion was 60 degrees, extension was to 20 
degrees, and lateral bending was limited to 15 degrees to the 
right, and 13 degrees to the left.  In addition, the examiner 
indicated at the March 1999 VA examination that the appellant 
was involved with activities such as riding horses.  Thus, 
the Board finds that the evidentiary basis does not 
demonstrate additional disability of the lumbar spine, in 
excess of the current 40 percent evaluation upon which to 
predicate a grant of a higher rating under the criteria of 38 
C.F.R. §§ 4.40, 4.45 or 4.59.  


The Board notes that the maximum schedular award assignable 
under Diagnostic Codes 5292 and 5295 is 40 percent.  The 
appellant has already been found to be entitled to a 40 
percent disability rating.  Therefore, no greater benefit can 
flow to the appellant under Diagnostic Codes 5292 and 5295.  
Diagnostic Codes 5292 and 5295 each contemplate similar 
symptoms, at least in part, such as limitation of motion, and 
therefore do not provide a basis for assigning separate 
ratings under each.  Evaluating them separately would thus 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1998).  

The Board additionally notes that the appellant can not be 
rated separately under Diagnostic Codes 5293 and 5292 because 
Diagnostic Code 5293 has been found to involve loss of 
motion.  Diagnostic code 5292 contemplates limitation of 
motion in the lumbar spine.  Therefore, to rate the 
appellant's impairment separately under Diagnostic Codes 5292 
and 5293 would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).  

In addition the Board notes that the appellant has not shown 
residuals of a fractured vertebra or ankylosis to warrant a 
higher evaluation under other Diagnostic Codes.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, and 
5289 (1998).  

The Board has also considered whether a rating in excess of 
40 percent based on an extra-schedular basis is warranted.  
In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  In 
the March 1999 VA examination report, the examiner noted that 
the appellant was currently 86 years old, and that he had 
retired at the age of 72.  Therefore, the evidence does not 
indicate that the appellant's case warrants an increased 
evaluation based on an extra-schedular basis.  


As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating other than 
which he has already been granted.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the appellant's claim for a rating in excess of 40 
percent for his traumatic osteoarthritis of the lumbar spine 
with sciatica.  


ORDER

Entitlement to an increased rating for traumatic 
osteoarthritis of the lumbar spine with sciatica is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

